Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 1 of 17 PageID 112




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                             Case No. 3:21-mj-1067-MCR


 ADAM AVERY HONEYCUTT



                       MOTION FOR REVOCATION OF
                      MAGISTRATE JUDGE=S ORDER ON
                              DETENTION

       The Defendant, Adam Honeycutt, under Title 18, United States Code,

 Section 3145(b), respectfully requests this Court to (i) revoke the order of

 detention filed February 19, 2021, and (ii) and remand the case for the setting of

 bail and/or conditions of release. In support, the defendant states:

 I.    PROCEDURAL HISTORY

       On February 10th, 2021, a criminal complaint was filed (arising from

 conduct allegedly occurring on January 6th, 2021) charging Mr. Honeycutt with

 knowingly entering or remaining in any restricted building or grounds without

 lawful authority under 18 U.S.C. § 1752(a) and violent entry and disorderly

 conduct on capitol grounds under 40 U.S.C. § 5104(e)(2). (Doc.1). Each count

 is a misdemeanor and the defendant faces imprisonment of not more than

 twelve months on the first count and a mere six months on the second.
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 2 of 17 PageID 113




       Although the complaint generally refers to the all-encompassing title

 under the statute as to the second count (“Violent Entry and Disorderly

 Conduct”) and only generally cites to 40 U.S.C. § 5104(e)(2), Mr. Honeycutt is

 not charged with any violent actions as evidenced by the statement of facts

 attached to said complaint that serves as the supporting document for the

 charges filed by the FBI. In said statement, the more particular subsection of the

 statute (40 U.S.C. § 5104(e)(2)(G)) that defendant is being charged with in the

 second count is cited on the final page where it makes clear that he is only

 accused of merely parading, demonstrating, or picketing on capitol grounds.

 (Doc. 1).

      On February 11th, 2021 Mr. Honeycutt was peacefully arrested by law

 enforcement at his home in Clay County, Florida and had his initial appearance

 before United States Magistrate Monte C. Richardson. At the outset, the United

 States advised that it was prepared to recommend bail and release but for one

 issue involving a comment in the pretrial services report regarding Mr.

 Honeycutt not wanting to submit to a urine test. (Doc. 13, p. 7). That was the

 only reason offered by the United States for why it thought Mr. Honeycutt may

 be a risk for non-appearance in court. (Doc. 13, p.7-8). At the time this

 representation was made, the marijuana and firearms found were known to the

 Government, yet that was not a concern voiced when the hearing began.



                                         2
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 3 of 17 PageID 114




      Counsel for the Government then went on to say, “If he’s not willing to

 submit to his drug testing as required by pre-trial services, then I think that I

 have no choice but to ask for detention.” (Doc. 13, p.8). Thus, at the time, it

 appeared that was the only issue to address before ordering the release of Mr.

 Honeycutt.

      The Court then asked Mr. Honeycutt about the urine testing, to which

Mr. Honeycutt assured the magistrate judge that he would submit to it. (Doc.

13, p. 8). In fact Mr. Honeycutt followed through on that promise later that

same day where the results showed positive only for marijuana, exactly what

everyone had expected. No other drugs or medications were found in his urine.

(Doc.14, pp. 31-32). Although that should have ended the inquiry allowing the

discussion to shift towards issues involving release, the hearing took a somewhat

unexpected turn when questions pertaining to the “underlying facts” were asked

of the United States. (Doc.13, p.9).

      It should be noted that this is not the first time this Honorable District

Court and many others have presided over similarly situated and charged

defendants. As mentioned at the hearing, several have come before magistrate

judges facing the same exact two charges and have been immediately released.

The FBI has cast a wide net in arresting those accused of intruding upon capitol

grounds on January 6th, 2021, but to date undersigned counsel is not aware of




                                        3
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 4 of 17 PageID 115




any who have the same charges that were not released. 1

        In responding the magistrate’s inquiry, counsel for the government gave

a synopsis of the allegations outlined in the statement of facts. (Doc. 13, p.9).

When asked if an image of an unknown hand holding what appears to be a chair

or table leg of some sort was used as a weapon (something never alleged in the

reports), the United States conceded that there was no such suggestion but for

some reason began to offer assertions into matters not a part of the record or the

statement of facts from which she was reading. (Doc. 13, p. 11). 2

        Instead of staying on script with the facts alleged in the FBI’s report,

counsel for the United States made un-founded claims never before alleged that

Mr. Honeycutt was “actively participating in the attempt to breach the capitol

and riot inside of the capitol.” (Doc. 13, p. 11). Of course no such claims were

made by the FBI, nor was Mr. Honeycutt charged with such actions. To the

contrary, Mr. Honeycutt was only accused of parading, picketing, and

demonstrating while inside restricted buildings or grounds. To be sure, others

who were actually being accused of this more egregious type of behavior at the

capitol that day were charged with higher level offenses such as obstruction of

congress, entering restricted areas with deadly weapons, and battery on law


1
  That is not to say that others have not been detained who face the same two misdemeanor charges.
Undersigned counsel of course cannot readily access all the other cases across the country, but it is
unlikely that detention is the norm in these cases.
2
  The government asserted there were undisclosed photos of Mr. Honeycutt exiting through a window and
later seen holding a 2X4 that could not be determined what it was used for, if anything. Said images were
never produced.
                                                   4
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 5 of 17 PageID 116




enforcement officers, some of whom have been released. (See e.g., U.S. v.

Richard Barnett, Case No. 1:21-cr-0038-CRC; U.S. v. Mark Lefingwell; charged

with assaulting/impeding officers: Released).

      Counsel for the United States also referenced what it saw as

“incongruous” statements by Mr. Honeycutt during his pre-trial interview

regarding where he lived. (Doc. 13, p. 15). Although Mr. Honeycutt stated he

lived in Punta Gorda, he also mentioned he had daily contact with his girlfriend.

(Doc. 13, p.15). However, having daily “contact” with someone does not

necessarily mean physical in-person contact and can mean a variety of different

things such as telephonic contact as well. Honeycutt also stated he had “daily

contact” with his brother in North Carolina. Obviously, that does not mean he

was implying he had daily in-person contact with him in North Carolina. The

recommendation outlined in the pre-trial report was for release with the stated

conditions.

      When called upon to speak, undersigned counsel advised the court that

at all times material to the investigation Mr. Honeycutt was willing to

voluntarily surrender once notified of a criminal complaint being filed. (Doc. 13,

p.17). Evading apprehension was never a concern in this case. Counsel for the

United States confirmed that they knew of Mr. Honeycutt’s willingness to

cooperate in that regard. (Doc. 13, p.19). The fact that Mr. Honeycutt advised

the FBI of the presence of firearms in the house before the FBI made its way


                                        5
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 6 of 17 PageID 117




inside the house was offered to the court to support the position that Mr.

Honeycutt was committed to continued cooperation. Undersigned counsel also

assured the court that the house was then free and clear of all firearms. (Doc. 13,

17-18). Arguments were made that because Mr. Honeycutt lacked a significant

criminal past and had no previous failures to appear weighed in favor of release.

(Doc. 13, p. 18).

      At the conclusion of the hearing on February 11, 2020, the magistrate

judge apparently thought the government had been requesting detention by

stating, “Let me—let me just say this. I know initially the Government was

seeking detention because of Mr. Honeycutt’s unwillingness to comply with pre-

trial services.” (Doc. 13, p.19). To the contrary, the Government actually stated

it would continue to discuss terms and conditions of release so long as Mr.

Honeycutt agreed to the urine test. (Doc. 13, p.8). Such an agreement would

allay any concerns it might have with Mr. Honeycutt’s non-appearance at future

court dates. Id. Mr. Honeycutt did in fact later submit to the urine test. The

Government never put forth a motion, written or otherwise, requesting

detention or a detention hearing at the February 11, 2021 initial appearance.

       In its Order Of Detention Pending Trial, the magistrate judge stated “At

the initial appearance held on February 11, 2021, the Government moved for

temporary detention and requested continuance of the detention hearing.” (Doc.

11, p.1). The transcript reflects that it was the court that was moving for

                                         6
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 7 of 17 PageID 118




detention and a detention hearing, not the Government. The magistrate judge

stated that he was not inclined to release Mr. Honeycutt and that he would set

the matter for a detention hearing. (Doc. 13, p.19). This ruling was not made in

response to any motions. 3

           At the detention hearing the following week on February 16th, 2021,

    counsel for the Government again referenced Mr. Honeycutt’s willingness for a

    voluntary surrender, and that he did volunteer to come out and meet the FBI

    agents when they advised they were outside his home. (Doc. 14, p.5). Mr.

    Honeycutt also volunteered that there were “legal” firearms in the house as well

    as marijuana. Id. The Government then continued on in detail about his

    marijuana use, and an unexpected reference to an un-disclosed expert opinion

    that some of the firearms had “traveled in interstate commerce”. (Doc. 14, p.

    9). Said allegations had not been previously disclosed and did not relate at all to

    the instant charges Mr. Honeycutt faced. In fact, at the time, Mr. Honeycutt

    was not charged with anything having to do with the firearms.

          Ms. Corwin later offered testimony to serve as a custodian in the event

the Court would set such a condition of Mr. Honeycutt’s release. (Doc. 9). Ms.

Corwin’s un-refuted testimony established Mr. Honeycutt would reside with her

within the Middle District of Florida, that Mr. Honeycutt had stable

employment, and that she would abide by all conditions regarding her

3
 The Government simply stated, after the court’s ruling on detention and its intention on holding Mr.
Honeycutt, that it did not oppose continuing for a detention hearing. (Doc. 13, p.20).
                                                   7
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 8 of 17 PageID 119




obligations as a custodian. (Doc. 14, pp. 11-14).

       On cross, the Government spent an inordinate amount of time

 questioning Ms. Corwin on the small amount of marijuana found in the garage

 and small amount found in the master bedroom. In an attempt to discredit Ms.

 Corwin, the United States confronted her with an old request for an injunction

 filed against Mr. Honeycutt occurring twelve years ago that was dropped and

 never followed through on. (Doc. 14, pp. 19-20).

       The relevance of the marijuana and the firearms were overstated by the

 government and should never have taken center stage at the detention hearing

 as they did. Instead, the law surrounding detention hearings as stated 18 U.S.C.

 Sec. 3142 should have taken precedence at the hearing. In its final arguments,

 the Government suggested Ms. Corwin was “well-intentioned” and “seems to

 have her stuff together” but reasoned that because of the petition she filed twelve

 years ago sheds doubt on her fitness to serve as a custodian. (Doc. 14, p.29).

       Counsel for Mr. Honeycutt then proffered arguments for release. When

 referencing the photos in the statement of facts, the magistrate judge interjected

 and asked counsel if “breaking into the U.S. Capitol is a serious matter.”

 (Doc.14, p. 39). The allegations clearly do not involve assertions that Mr.

 Honeycutt did anything to “break” into the capitol. Although he is charged with

 entering or remaining within, he is not believed to have had anything to do with

 damaging property as a means to enter the capitol.

                                         8
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 9 of 17 PageID 120




       The Government then turned once again to other cases involving

 differently situated individuals accused of higher crimes arising from the events

 occurring on January 6th, 2021. Examples they offered included the person

 accused of stealing Nancy Pelosi’s laptop as if that had some bearing on this

 case. (Doc. 14, p. 42). The magistrate judge then also referenced other crimes

 committed by other persons such as those who assaulted police officers. The

 court asked, “There were law enforcement officers that were assaulted that

 day?” (Doc. 14. P. 43). Mr. Honeycutt was never alleged to have been a part of

 any violence whatsoever, especially not involving the police.

       Counsel for Mr. Honeycutt argued that he should be released pursuant to

 18 U.S.C. 3142(b) and also referenced 3142(c) in the event the court wanted to

 impose conditions on release. (Doc. 46). The Government on the other hand

 made no specific requests with respect to detention or release. This would leave

 one with the impression that their concerns about Mr. Honeycutt not taking the

 urine test (they cited concern over non-appearance on this issue) was addressed

 when he in fact submitted to it.

       In its oral pronouncement, the magistrate judge said of Mr. Honeycutt’s

 charges, “Those charges, in and of themselves, appear to be somewhat minor.

 They are misdemeanors.” (Doc. 14, p. 48). However, the court went on to say

 that the nature and circumstances of this offense are “Quite disturbing.” (Doc.

 14, p.48). However, instead of making findings of fact as to why Mr.


                                        9
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 10 of 17 PageID 121




  Honeycutt’s actions were “disturbing” there again was yet another reference to

  other cases involving other actions not associated with Mr. Honeycutt’s charges.

  (Doc. 14, p. 49). The Court went on to discuss what other defendants did in

  committing acts of violence against capitol security, members of congress and

  against congressional staff, actions that Mr. Honeycutt was never accused of or

  charged with. The Court’s final ruling was that there are no conditions or

  combination of conditions that will assure the safety of the community. (Doc.

  14, p. 50). There was no argument or finding that non-appearance was a reason

  for detention.

         STANDARD OF REVIEW

         “A district court reviews de novo a magistrate judge’s pre-trial release

  order.” United States v. Megahed, 519 F. Supp. 2d. 1236, 1241 (M.D. Fla. 2007);

  see also United States v. Hurtado, 779 F.2d 1467, 1481 (11th Cir. 1985). “Review

  by the district court contemplates an independent consideration of all facts

  properly before it.” Megahed, 519 F. Supp. 2d. at 1241 (internal citation and

  quotation marks omitted).

         De novo review does not require this Court to hold a de novo hearing, as

  long as the Court exercises independent consideration of all the facts properly

  before it. United States v. Gaviria, 828 F.2d 667, 670 (11th Cir. 1987); United States

  v. King, 849 F.2d 485, 489-90 (11th Cir. 1988) (discussing Hurtado and Gaviria).




                                            10
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 11 of 17 PageID 122




  BASIS FOR RELEASE AND REVOCATION OF DETENTION ORDER

       The Defendant, Mr. Honeycutt, seeks revocation of the Magistrate Judge’s

 Order of Detention pending trial because the defendant is charged only with the

 afore-mentioned misdemeanors which are not of the type enumerated under 18

 U.S.C. § 3142(f) that allow for a detention hearing to begin with. Even if

 detention (instead of release) was properly considered by the magistrate Judge,

 the detention order should be revoked nonetheless because the United States has

 not carried its burden in proving by clear and convincing evidence that no

 condition or combination of conditions of release would reasonably assure the

 safety of any person and the community, nor does the preponderance of the

 evidence show that there are no conditions or combination of conditions that

 exist to reasonably assure the Defendant’s appearance. Furthermore, the factual

 findings made by the magistrate Judge are not supported by the record. 18 U.S.C.

 § 3142 (f) allows for detention hearings only upon a proper motion in cases

 involving:

       1. A crime of violence (or certain un-related offenses).

       2. A crime involving life in prison or death.

       3. A federal narcotics offense with a potential sentence of ten years or

           more.

       4. Any felony following convictions for two or more offenses described

           above.


                                         11
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 12 of 17 PageID 123




         5. Any non-violent felony offense involving minors, weapons or failure to

            register.

         6. A serious risk of flight; or

         7. A serious risk that the person will attempt to obstruct justice or to

            threaten, injure or intimidate a witness or juror.

         Because this statute does not apply in Mr. Honeycutt’s case, there was no

 authority to conduct a detention hearing, much less ordering detention. In fact,

 the Government never sought detention in the first place as stated above. The

 magistrate Judge, on its own, detained Mr. Honeycutt after the initial appearance

 and ordered a detention hearing. (Doc. 11, p.19). Although the magistrate judge

 stated the government had been seeking detention, the record does not reflect

 that.

         In its oral pronouncement at the February 16, 2021 the magistrate judge

 never made any findings or rulings that there was a fear Mr. Honeycutt would

 not appear for court. However, in its detention order, the magistrate judge found

 under 18 U.S.C. § 3142(e)(1) that no condition or combination of conditions

 would reasonably assure the appearance of Defendant as required and the safety

 of any other person and the community. (Doc. 11, p.3). Said statute does not

 authorize pretrial detention upon proof of danger to the community other than

 from those offenses which will support a motion for detention. As the court in

 United States v. Himler, 797 F.2d 156 (3d Cir. 1986) held:


                                           12
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 13 of 17 PageID 124




       ‘We held in Perry that while there is a substantive liberty interest

       in freedom from confinement, that interest is not violated by Section

       3142( e) in authorizing the pretrial detention of persons found to be

       in a very real sense; distributors of dangerous drugs and users of firearms

       in the commission of crimes of violence. . . Since Perry involved a

       statutorily-specified crime, we did not address the question, presented here

       of whether the statute authorizes pretrial detention upon proof of danger

       to the community other than those offenses which will support a motion

       for detention. We now hold that it does not.’

       Himler involved a case where the defendant was facing charges involving

 the production of false identification and where the record also showed past

 convictions for similar acts. In reversing the district court’s order affirming

 detention, the court stated, “However, detention may be ordered only after a

 hearing pursuant to the provisions of subsection (f).” No where in the detention

 order under review here is this subsection even referenced or cited to. (Doc.1).

       U.S. v. Ploof 851 F.2d 7 (1st Cir. 1988), also involved a motion to revoke a

 detention order issued by a magistrate judge. The Defendant in Ploof argued that

 his charges (involving various charges ranging from bank fraud to interstate

 transportation of stolen property) did not fall under the statutorily enumerated

 offenses that authorize detention on grounds of dangerousness to the community.

 The “dangerousness” that the United States complained of arose out of a


                                           13
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 14 of 17 PageID 125




 separate legal proceeding that involved a plot by the defendant to kill his

 girlfriend’s husband. At the time, the defendant’s girlfriend and husband were

 involved in a divorce proceeding and the detention order there relied on this

 alleged plot in making a finding that no conditions existed which would

 reasonably assure against danger to persons or the community. Id.

        In agreeing with the defendant, the Ploof Court held that § 3142(f) does not

 authorize a detention hearing whenever the government thinks detention would

 be desirable, but rather limits such hearings to the instances outlined in 3142(f).

 “We believe, however, the structure of the statute and its legislative history make

 it clear that congress did not intend to authorize preventive detention unless the

 judicial officer first finds that one of the § 3142(f) conditions for holding a

 detention hearing exists.” Id; (See also U.S. v. Byrd, 969 F.2d 106 (5th Cir. 1992).

 The court went on to point out that although the alleged plot by the defendant

 may in fact constitute obstruction in the other unrelated cases, the Bail Reform

 Act was not meant to be invoked to safeguard other proceedings unconnected to

 the federal proceeding that gave rise to the defendant’s bail hearing.

        The same issue exists here as the magistrate Judge placed heavy emphasis

 on un-charged and un-related potential offenses involving firearms. In the

 detention order, the court referenced an Indictment that was filed against Mr.

 Honeycutt two days after the detention hearing, yet relied on that to support the

 idea that those charges should somehow impact the analysis under § 3142. As the

 Byrd Court held, the Bail Reform Act was not meant to be invoked to safeguard
                                       14
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 15 of 17 PageID 126




 other proceedings. Those charges will come with their own separate initial

 appearance and hearings under Rule 5 where the government is free to make

 arguments in favor of detention in that separate case should it chose to do so.

        As it did at the hearing, the magistrate wrote in its order that the actions of

 others at the capitol that day (e.g., those who committed “violence”) should be

 attributed to Mr. Honeycutt. (Doc. 11, p. 4). Other findings of fact not supported

 by the record, but included in said order included a contention that Mr.

 Honeycutt engaged in “desecration” of the capitol building. Id.

        Even if issues involving Mr. Honeycutt’s drug use and owning of a

 passport were properly before the court, the statute contains a list of conditions to

 address these issues. Passports are routinely surrendered as well as imposing

 requirements for certain defendants to undergo drug evaluations pending trial.

 The record also contained un-refuted evidence that both the home where Ms.

 Corwin resides and the home he owns in Punta Gorda are within the Middle

 District of Florida.

        Thus, in this case, Mr. Honeycutt may only be detained where the record

 supports that he either presents a serious risk to obstruct justice, threaten, injure

 or intimidate a witness or juror, or that he will flee. 18 U.S.C. 3142(f)(2).

 However, the detention order issued by the magistrate judge makes no such

 reference (f)(2) or findings under (f)(2). Because none of these risks were

 referenced in this case (nor do they exist in any event), this Motion to Revoke

 should be granted.
                                           15
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 16 of 17 PageID 127




        WHEREFORE, the Defendant respectfully requests this Court revoke the

  detention order and immediately order the release of Mr. Honeycutt

                                        Respectfully submitted,

                                        L. Lee Lockett


                                By:     /s/ L. Lee Lockett
                                        L. Lee Lockett
                                        Lockett Law
                                        Florida Bar No.: 0128120
                                        1548 The Greens Way, Suite 2
                                        Jacksonville Beach, Florida 32250
                                        Telephone: (904) 858-9818
                                        Facsimile: (904) 858-9819
                                        E-mail: lee@lockettlaw.net




                                       16
Case 3:21-mj-01067-MCR Document 16 Filed 02/23/21 Page 17 of 17 PageID 128




                           CERTIFICATE OF SERVICE

        I hereby certify that on February 18, 2021, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will

  send a notice of electronic filing to the following:

 Laura Taylor
 Assistant United States Attorney



                                           /s/ L. Lee Lockett
                                           L. Lee Lockett
                                           Attorney for Defendant




                                           17
